DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claims 7 and 14, the term “including separate conduit through which said oxygen and said fuel flow” should be amended to the more grammatically correct “including separate conduits through which said oxygen and said fuel flow”.

3) In claim 17, the term “readily removable and replaceable” renders the scope of the claim indefinite in hat it is not clear exactly what structure or degree of “removable and replicability” are required to meet the limitations of this claim, since all components are t some degree removable and replaceable, making the scope of the claim indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With respect to claim 3, since claim 1, from which this claim depends already requires that the second delivery head be movable relative to the first delivery head the orientation of the second axis through the second delivery head is already required by claim 1 to be 
With respect to claim 17, as stated above, since all components are to some degree removable and replaceable, and no further structure or description is given in claim 17, then claim 17 is no more limiting then claims 10 and 16 from which it depends.


  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,206,180 to Grubbish (Grubbish). Griubbish teaches, in the embodiment of figure 1 for example, a delivery head system for use as a cutting torch including a first (45) and second (46) delivery head to which if desired oxygen or fuel could be delivered to either one of the heads, where the heads are movably mounted relative to one another allowing for angular adjustment with respect to the heads, thereby showing all aspects of the above claims since it has been held that the manner or  method of se of an apparatus alone (in this case the delivery of either oxygen or fuel to the delivery heads) cannot be relied upon to fairly further distinguish claims from a prior art apparatus which could, if desired be operated in the claimed manner. See MPEP 2114.

Claim(s) 1, 2, 3, 4, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,314,667 to Hammon (Hammon).Hammon teaches a delivery head assembly for use with a cutting torch including a first delivery head (65) for delivering a source of oxygen (see col. 2 line 65 to col. 3 line 1) and a second delivery head (11) carrying a fuel (for the pilot flame, see col. 2, lines 20-35 for example) where the second delivery head is mounted by means of clamps (27, 28) to the first delivery head and is movable around the first delivery head through the action of adjustment of the clamps and positioning of the head (11) through 360 degrees, thereby showing all aspects of the above claims.

Allowable Subject Matter
Claims 10-13, 15, 16 and 18-20 are allowed.
All of the above claims, 10-13, 15, 16 and 18-20 are allowable over the cited prior art at least because none of the cited pruor art show or fairly suggest a dual head cutting system in which a second delivery head has a collar surrounding the first delivery head forming a sealed chamber through which fuel may pass. The closest cited art, Hammon, does not teach such a sealed chamber, but delivers the fuel gas to the second delivery head  through a separate conduit (39) not connected to the first delivery head.

Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims at least for the reasons given with respect to claim 10 above.

Claims 7,  14 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims at least for the reasons given with respect to claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 2, 623,576, US 4,092,016 and US 2,574,100 showing further prior art dual or multiple head cutting torch arrangements and US 2020/0124279 (the publication of the instant  application are also cited.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk